Case: 2:20-cv-00025-WOB-CJS Doc #: 48 Filed: 05/06/21 Page: 1 of 3 - Page ID#: 405




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                   AT COVINGTON
                            *** ELECTRONICALLY FILED ***


 NICHOLAS SANDMANN, by and                :
 through his parents and natural          :      CASE NO. 2:20-CV-00025-WOB-CJS
 guardians, TED SANDMANN and              :
 JULIE SANDMANN,                          :      Judge William O. Bertelsman
                                          :
       Plaintiff,                         :      Magistrate Judge Candace J. Smith
                                          :
 v.                                       :
                                          :      MOTION TO APPEAR PRO HAC VICE
 ABC NEWS, INC., ABC NEWS                 :
 INTERACTIVE, INC., and                   :
 THE WALT DISNEY COMPANY,                 :
                                          :
       Defendants.                        :

       Pursuant to LR 83.2, Defendants ABC News, Inc., ABC News Interactive, Inc.,

 and The Walt Disney Company (“Defendants”), by undersigned counsel who is a

 member of the Bar of this Court, respectfully move the Court to admit Meenakshi

 Krishnan pro hac vice, for the purpose of appearing as co-counsel with attorney Robert

 B. Craig on behalf of Defendants in the above-captioned case. In support of this

 motion, the undersigned states:

       1.      Ms. Krishnan is an attorney in good standing and licensed to practice law

 in the District of Columbia (Bar No. 1617229). She was admitted to practice in 2018,

 and practices before the United States District Court for the District of Columbia, and

 the United States Courts of Appeals for the Second and Fourth Circuits.
Case: 2:20-cv-00025-WOB-CJS Doc #: 48 Filed: 05/06/21 Page: 2 of 3 - Page ID#: 406




         2.      Ms. Krishnan is not currently and has never been under suspension or

 subject to other disciplinary action with respect to the practice of law in any court, state

 or territory.

         3.      Ms. Krishnan is familiar with this action and has been requested by

 Defendants to be actively involved in this action.

         4.      By the accompanying declaration, Ms. Krishnan certifies that she will

 abide by all rules and practices applicable to attorneys admitted to practice before the

 U.S. District Court for the Eastern District of Kentucky, and consents to be subject to the

 jurisdiction and rules of the Kentucky Supreme Court governing professional conduct.

         5.      Ms. Krishnan has the address of Davis Wright Tremaine LLP, 1301 K

 Street, N.W., Suite 500 East, Washington, DC 20005, telephone number (202) 973-

 4200, and email address meenakshikrishnan@dwt.com.

         6.      The required filing fee for admission of an attorney pro hac vice has been

 tendered with this Motion.

         WHEREFORE, Defendants respectfully move this Court to admit Meenakshi

 Krishnan, pro hac vice, to the Bar of this Court for the purpose of participating in this

 matter as co-counsel with attorney Robert B. Craig.




                                               2
Case: 2:20-cv-00025-WOB-CJS Doc #: 48 Filed: 05/06/21 Page: 3 of 3 - Page ID#: 407




                                     Respectfully submitted,

                                     /s/ Robert B. Craig
                                     Robert B. Craig (15590)
                                     Taft Stettinius & Hollister LLP
                                     50 East RiverCenter Blvd.
                                     Suite 850
                                     Covington, KY 41011-1683
                                     Ph: (859) 547-4300
                                     Fx: (513) 381-6613
                                     craigr@taftlaw.com

                                     Counsel for Defendants ABC News, Inc., ABC
                                     News Interactive, Inc., and The Walt Disney
                                     Company




                                        3
